Citation Nr: 0020189	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1979 to October 
1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

A review of the evidence of record discloses that in a 
decision dated September 25, 1997, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
United States Court of Appeals for Veterans Claims has also 
held that it could be prejudicial to a veteran for the Board 
to consider a claim on a basis different from that employed 
by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case the RO has determined that the veteran's claim is 
not well grounded, but has not considered whether new and 
material evidence has been submitted to reopen the claim.

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:  

1.  The RO should obtain all pertinent VA 
treatment records pertaining to the 
veteran subsequent to the Board's 
decision in September 1997.  A 
psychiatric examination is authorized, if 
deemed advisable following a review of 
the evidence as augmented.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a chronic acquired psychiatric 
disability, consistent with the decision 
of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (1998).  If the benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case containing the laws and regulations 
referable to reopening previously denied 
claims, including the provisions of 
38 C.F.R. § 3.156 (1999), and be given 
the opportunity for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the final 
outcome.  The veteran need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JOHN Z. JONES
Acting Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





